Mr. Justice Cordova Davila
delivered the opinion of the Court.
The following complaint was filed in this case:
"I, Jobino de Jesús Guevárez, Insular Policeman, and resident of Dorado, P. R., North Street, file this complaint against Eladio Pérez Román, for the crime of breach of the peace, committed as follows: That on July 7, 1931, at 7 a. m., in the ward of Espinosa of Dorado, P. R., in the municipal judicial district of Toa Alta, P. R., within the jurisdiction of the District Court of Bayamón, P. R., the defendant, Eladio Pérez Román, maliciously, wilfully, and unlawfully then and there, disturbed the peace and quiet of the neighborhood, when he insulted and provoked Cecilia Alcalá calling her ‘a dirty and shameless scrubwoman and that he wished that she were a man so that he could smash her face.’ That as a result of this threat and language numerous persons gathered there.”
Upon appeal to the District Court of Bayamón, said court found defendant guilty and sentenced him to pay a fine of $30 and, in default thereof, to be confined in jail one day for each dollar left unpaid. He appealed from that judgment to this Court. Defendant contends that the complaint does not charge a public offense.
Section 368 of the Penal Code provides:
“Every person who maliciously and wilfully disturbs the peace or quiet of any neighborhood or person, by loud or unusual noise, *428or by tumultuous or offensive conduct, or threatening, traducing, quarrelling, challenging to fight or fighting, or who on the public streets of any city or village, or upon the public highways fires any gun or pistol, or uses any vulgar, profane or indecent language within the presence or hearing of women or children, in a loud and boisterous manner, is guilty of a misdemeanor, and shall be punished by fine not exceeding two hundred dollars, or by imprisonment in jail for not more than ninety days, or by both fine and imprisonment at the discretion of the court.”
One of the inodes of the crime of breach of the peace is offensive conduct, and this is described in the complaint in a manner sufficient to charge the defendant with the crime. The complaint alleges that defendant maliciously, wilfully, and unlawfully disturbed the peace and quiet of the neighborhood when he insulted and provoked Cecilia Alcala by calling her “a dirty and shameless scrubwoman, and that he wished she were a man so that he could smash her face.”
The offensive words referred to Cecilia Alcalá. It is further alleged that by reason thereof the peace and quiet of the neighborhood was disturbed and that several persons gathered at the place where the provocation occurred. .
For the foregoing reasons we are of the opinion that the judgment should be affirmed.